 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     KELLY GUERRERO,                                   )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:16-cv-01667-GMN-NJK
 5
            vs.                                        )
 6                                                     )                      ORDER
     VINCENT NEIL WHARTON,                             )
 7                                                     )
                           Defendant.                  )
 8                                                     )
 9
10          Pending before the Court is the Report and Recommendation of the Honorable United

11   States Magistrate Judge Nancy J. Koppe, (ECF No. 125), which states that Attorney James

12   Kohl’s Motion to Foreclose on an Attorney Lien, (ECF No. 116), should be granted in part and

13   denied in part.

14          A party may file specific written objections to the findings and recommendations of a

15   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);

16   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo

17   determination of those portions to which objections are made. Id. The Court may accept, reject,

18   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.

19   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is

20   not required to conduct “any review at all . . . of any issue that is not the subject of an

21   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized

22   that a district court is not required to review a magistrate judge’s report and recommendation

23   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,

24   1122 (9th Cir. 2003).

25          Here, no objections were filed, and the deadline to do so has passed.


                                                  Page 1 of 2
 1         Accordingly,
 2         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 125), is
 3   ACCEPTED and ADOPTED in full.
 4         IT IS FURTHER ORDERED that the Motion to Foreclose on an Attorney Lien, (ECF
 5   No. 116), is GRANTED in part and DENIED in part. The Court awards Mr. Kohl
 6   $148,962.50 for fees and $21,207.06 for costs.
 7                     2 day of July, 2019.
           DATED this ____
 8
 9                                               ___________________________________
                                                 Gloria M. Navarro, Chief Judge
10                                               United States District Court
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                               Page 2 of 2
